DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on July 30th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on July 30th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 7-8, with respect to the rejections of claims under 35 U.S.C. § 102 (a) and/or 35 U.S.C. § 103 (a) have been fully considered and are not persuasive. However, Applicant agreed to amend claims 1 and 12 to overcome the current prior art of record. Therefore, the rejections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Joseph W. Schmidt (Reg. No. 36,920) on September 14th, 2016. 
The application has been amended as follows: 
In the claim: 
1. (Currently amended) A method of forming a semiconductor structure, comprising:
forming a protective oxide layer on a semiconductor substrate, the semiconductor substrate including a first substrate segment and a second substrate segment;
removing the protective oxide layer from the first substrate segment;
subsequent to removing the protective oxide layer from the first substate segment, forming a first nanosheet stack on the first substrate segment of the semiconductor substrate, the first nanosheet stack comprising a plurality of alternating first sacrificial layers and first channel layers, the first sacrificial layers each defining a first sacrificial height;
removing the protective oxide layer from the second substrate segment; 
forming a second nanosheet stack on the second substrate segment of the semiconductor substrate, the second nanosheet stack comprising a plurality of alternating second sacrificial layers and second channel layers, the second sacrificial layers each defining a second sacrificial height greater than the first sacrificial height of the first sacrificial layers;
removing the first and second sacrificial layers respectively from the first and second nanosheet stacks; and
depositing a metal gate over the first and second nanosheet stacks to form respective first and second nanosheet transistor structures. 

12.  	(Currently amended) A method for forming a semiconductor substrate, comprising:
forming a protective oxide layer on a semiconductor substrate, the semiconductor substrate including a first substrate segment and a second substrate segment; 

	subsequent to removing the protective oxide layer from the first substate segment, forming a first nanosheet stack on the first substrate segment of the semiconductor substrate, the first nanosheet stack comprising a plurality of alternating first sacrificial layers and first channel layers;
removing the protective oxide layer from the second substrate segment; 
	forming a second nanosheet stack on the second substrate segment of the semiconductor substrate, the second nanosheet stack comprising a plurality of alternating second sacrificial layers and second channel layers, a number of the second sacrificial layers being less than a number of first sacrificial layers of the first nanosheet stack; 
	removing the first and second sacrificial layers respectively from the first and second nanosheet stacks; and
	depositing a metal gate over the first and second nanosheet stacks to form respective first and second nanosheet transistor structures on the semiconductor substrate.

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: subsequent to removing the protective oxide layer from the first substate segment, forming a first nanosheet stack on the first substrate segment of the semiconductor substrate, the first nanosheet stack comprising a plurality of alternating first sacrificial layers and first channel layers as recited in claims 1 and 12. Claims 1-11, 21-23, and 13-16, 24 depend on claims 1 and 12, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818